THE COURT.
[1] The petition herein for a writ of mandate to compel the Superior Court, in and for the City and County of San Francisco, to make the necessary order for the taking of the deposition of a witness pursuant to letters rogatory issued out of the Third Court of First Instance of the Republic of Guatemala, is denied upon the grounds that the application made to the Superior Court was not accompanied by an affidavit showing the materiality of the testimony of the witness whose deposition was sought, nor did it appear from said application that the court out of which the letters rogatory issued was a court of record. *Page 434